                Case: 1:21-cv-02238 Document #: 4 Filed: 04/27/21 Page 1 of 14 PageID #:24
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court     United States District Court Northern District of Illinois               on the following
      ✔ Trademarks or
      G                       G Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
      1:21-cv-02238                        4/26/2021                        United States District Court Northern District of Illinois
PLAINTIFF                                                                    DEFENDANT
 Shenzhen Haohuasuan Technology Co. Ltd.                                       legiral.com



        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1                                                                      (see attached)

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE
Thomas G. Bruton                                               E. Caswick                                                      4/27/2021

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
Case: 1:21-cv-02238 Document #: 4 Filed: 04/27/21 Page 2 of 14 PageID #:25
Case: 1:21-cv-02238 Document #: 4 Filed: 04/27/21 Page 3 of 14 PageID #:26
Case: 1:21-cv-02238 Document #: 4 Filed: 04/27/21 Page 4 of 14 PageID #:27
Case: 1:21-cv-02238 Document #: 4 Filed: 04/27/21 Page 5 of 14 PageID #:28
Case: 1:21-cv-02238 Document #: 4 Filed: 04/27/21 Page 6 of 14 PageID #:29
Case: 1:21-cv-02238 Document #: 4 Filed: 04/27/21 Page 7 of 14 PageID #:30
Case: 1:21-cv-02238 Document #: 4 Filed: 04/27/21 Page 8 of 14 PageID #:31
Case: 1:21-cv-02238 Document #: 4 Filed: 04/27/21 Page 9 of 14 PageID #:32
Case: 1:21-cv-02238 Document #: 4 Filed: 04/27/21 Page 10 of 14 PageID #:33
Case: 1:21-cv-02238 Document #: 4 Filed: 04/27/21 Page 11 of 14 PageID #:34
Case: 1:21-cv-02238 Document #: 4 Filed: 04/27/21 Page 12 of 14 PageID #:35
Case: 1:21-cv-02238 Document #: 4 Filed: 04/27/21 Page 13 of 14 PageID #:36
Case: 1:21-cv-02238 Document #: 4 Filed: 04/27/21 Page 14 of 14 PageID #:37
